Citation Nr: 0724871	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
establish that the veteran had a period of valid military 
service from 1942 to August 7, 1946 and that he was a 
Prisoner of War (POW) from September 1942 to April 1943.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for anxiety.  

6.  Entitlement to service connection for malaria.  

7.  Entitlement to service connection for chronic dysentery.  

8.  Entitlement to service connection for coronary artery 
disease.  

9.  Entitlement to service connection for arthritis.  

10.  Entitlement to service connection for pulmonary 
tuberculosis.  

11.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 8, 1946 
to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  



FINDINGS OF FACT

1.  Evidence received since the July 1975 notification letter 
is not cumulative or redundant of evidence previously 
considered, and relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

2.  The veteran does not have a valid period of service from 
1942 to August 7, 1946, and does not have POW status for VA 
purposes.  

3.  The veteran is not eligible for compensation benefits for 
the period from 1942 to August 7, 1946.  

4.  The veteran has not claimed, nor does the available 
evidence show, that post-traumatic stress disorder, hearing 
loss, tinnitus, anxiety, malaria, chronic dysentery, coronary 
artery disease, arthritis, pulmonary tuberculosis, or 
residuals of a shell fragment wound to the left leg were 
caused or aggravated during his valid period of service from 
August 8, 1946 to March 1949.  


CONCLUSIONS OF LAW

1.  The July 1975 notification letter stating that the 
veteran did not have a valid period of service is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).   

2.  New and material evidence has been received since the 
July 1975 notification letter, and is sufficient to reopen a 
claim to establish a valid period of military service from 
1942 to 1946.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The period from 1942 to August 7, 1946 is not shown to be 
a valid period of service.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2006).

4.  The veteran is not shown to have post-traumatic stress 
disorder, hearing loss, tinnitus, anxiety, malaria, chronic 
dysentery, coronary artery disease, arthritis, pulmonary 
tuberculosis, or residuals of a shell fragment wound to the 
left leg which were incurred in or aggravated by a verified 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.303, (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the veteran what information or evidence is needed in 
order to substantiate the claims and it must assist the 
veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The required notice must be provided to the veteran before 
the initial unfavorable decision on claims for VA benefits, 
and it must (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claims.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

By a letter dated in September 2004, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  Thus, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO issued a VCAA notice letter prior to the adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The September 2004 VCAA letter specifically 
asks the veteran to provide any evidence in his possession 
that pertains to his claims.  Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the notice 
letter was not timely as to these additional requirements, as 
the preponderance of the evidence is against a grant of 
increased evaluations, any question as to the appropriate 
disability rating or effective date is rendered moot, and 
there can be no failure-to-notify prejudice to the veteran. 

The VCAA notice letter did not inform the veteran of what 
constituted new and material evidence.  However, as discussed 
below, the veteran's claim is reopened because he submitted 
new and material evidence.  Therefore, there is no prejudice 
to the veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has attempted to 
secure the veteran's service records, and obtained the 
veteran's private medical records.  The Board acknowledges 
that several attempts were made to secure service medical 
records (SMRs) from the National Personnel Records Center 
(NPRC).  The NPRC responded that the records were not 
available and presumed destroyed in the St. Louis fire in 
1973.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) 
(where SMRs have been destroyed or are unavailable, the Board 
has a heightened duty to provide and explanation of reasons 
or bases for its findings).  In April 2005, the RO made a 
formal finding on the unavailability of service records for 
the veteran's verified period of service.  Prior to making 
the formal finding, the RO made several attempts to obtain 
information from the veteran about his medical treatment 
during his valid period of military service.  However, the 
only information he provided on his NA Form 13055 addressed 
the period of time that he was allegedly a POW.  Lack of in-
service treatment information from the veteran prevents the 
NPRC from conducting further searches.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim. In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

New and material evidence claim

In a July 1975 notification letter, the RO denied the 
veteran's claims because he did not have a period of valid 
military service.  The veteran did not appeal the decision.  
Therefore, the July 1975 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2005); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in September 2004.  Therefore, a 
newer definition of what constitutes "new and material" 
evidence is applied.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the July 1975 RO decision consists of 
the following: private medical records, statements from the 
veteran, an October 2004 POW questionnaire, a document from 
the NPRC verifying a period of service from August 8, 1946 to 
March 1949, a June 2005 statement from M. S., stating that he 
was a POW with the veteran; a June 2005 letter from the 
Philippine National Red Cross, stating that the veteran is a 
recognized POW from World War II; a July 2005 letter from T. 
O. and M. B., stating that the veteran was a POW and that he 
was treated for pulmonary tuberculosis; and a transcript of 
the veteran's March 2006 travel Board hearing.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  The Board finds that the evidence is 
new and material because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, that the veteran had a period of service from 
1942 to August 7, 1946, and that he was a POW from September 
1942 until April 1943.   

Accordingly, the Board finds that new and material evidence 
has been submitted, and that it is sufficient to reopen the 
claim.  The claim is reopened.  38 U.S.C.A. § 5108.  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  Service as a Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945, and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40(c), (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.41(a), (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information it contains is 
accurate. 38 C.F.R. § 3.203(a).  The U.S. Court of Appeals 
for Veterans Claims has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

In July 1975, the RO sent the veteran a notification letter 
stating that the U. S. Department of the Army searched its 
records and determined that the veteran was not a member of 
the Philippine Commonwealth Army (USAFFE) inducted into the 
service of the Armed Forces of the United States, and that he 
did not have recognized guerilla service.  In January 2005, 
the NPRC verified a period of service from August 8, 1946 to 
March 1949.  However, no period of service for the period 
from 1942 to August 7, 1946 was ever verified by the NPRC or 
the service department.  

The veteran submitted a June 2005 letter from the Philippine 
National Red Cross, stating that the veteran is among the 
recognized POWs of World War II.  He also submitted a July 
2005 joint letter from T. O. and M. B., who stated that they 
were the veteran's town mates, and that the veteran was a 
guerilla who was captured and incarcerated at a camp from 
1942 until 1944.  They also stated that the veteran was 
treated for pulmonary tuberculosis by Dr. H. R., the only 
doctor in their town.  None of these documents are sufficient 
to verify a period of service for the veteran from 1942 to 
August 7, 1946, because they are not from the service 
department.  38 C.F.R. §§ 3.40, 3.41.  

In June 2005, M. S. submitted a letter to VA.  In it, he 
stated that he was on the death march from Bataan and later 
imprisoned at the same camp as the veteran.  With the 
exception of the letter from M. S., there is no evidence of 
record to show that the veteran was ever a POW for VA 
purposes, during his valid service period from August 8, 1946 
to March 1949 or earlier.  The veteran's service record does 
not show an award of the POW Medal or any other 
acknowledgement of POW service.  Under these circumstances, 
the Board concludes that the preponderance of the evidence is 
against a finding that veteran is a former POW for VA 
purposes.  38 U.S.C.A. § 5107(b).  

In conclusion, the Board finds that the veteran does not have 
a valid period of military service from 1942 to August 7, 
1946, and that he was not a POW from September 1942 to April 
1943, for VA purposes.  

At his June 2007 travel Board hearing, the veteran testified 
that his service connection claims were related exclusively 
to his alleged POW experience from September 1942 to April 
1943, as opposed to his valid period of military service from 
August 8, 1946 to March 1949.  As the Board has found that 
the veteran did not have a valid period of service prior to 
August 1946, the service connection claims must be denied.  
Since the law is dispositive of this issue, the claims must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The appeal to establish a valid period of service from 1942 
to 1946 is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for anxiety is denied.  

Service connection for malaria is denied.  

Service connection for chronic dysentery is denied.  

Service connection for coronary artery disease is denied.  

Service connection for arthritis is denied.  

Service connection for pulmonary tuberculosis is denied.  

Service connection for residuals of a shell fragment wound to 
the left leg is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


